     Case 3:20-cv-02404-MMA-AGS Document 24 Filed 03/10/21 PageID.335 Page 1 of 1




1                                 UNITED STATES DISTRICT COURT
2                               SOUTHERN DISTRICT OF CALIFORNIA
3     LBF TRAVEL MANAGEMENT CORP.,                             Case No.: 20-cv-2404-MMA-AGS
      and Michael THOMAS,
4                                                              ORDER GRANTING JOINT
                                             Plaintiffs,       MOTION TO CONTINUE EARLY
5
      v.                                                       NEUTRAL EVALUATION, CASE
6                                                              MANAGEMENT CONFERENCE,
      Thomas DEROSA, et al.,                                   AND OTHER CASE MANAGEMENT
7
                                         Defendants.           SCHEDULE DEADLINES (ECF 23)
8
9     Thomas DEROSA,
10                                Counter-Claimant,
11    v.
12    LBF TRAVEL MANAGEMENT CORP.,
13    et at.,
14                              Counter-Defendants.
15              Good cause appearing, the Court GRANTS the parties’ joint motion to continue
16    certain dates in the Case Management Schedule (ECF 23). The new Case Management
17    Schedule dates are below:
18                                Event                                Deadline
19                    Rule 26(f) Conference                          April 7, 2021
20                    Rule 26 Initial Disclosures                   April 21, 2021
21                    Joint Discovery Plan                           May 3, 2021
22                    ENE Statements                                 May 3, 2021
23                    ENE and CMC                              May 12, 2021, at 9:00 a.m.

24              All other provisions of this Court’s original ENE Order (ECF 15) remain in effect.
25    Dated: March 10, 2021
26
27
28
                                                           1
